Atkinson, J.
1. The Court of Appeals certified the following question to the Supreme Court for decision, as necessary to a proper determination of the case: “ Is the general rule laid down by the Supreme Court, that the first grant of a new trial will not be disturbed unless it appears that the verdict was demanded under the law and the evidence, controlling in a ease where, upon the hearing of the motion for a new trial, the movant abandoned the general grounds thereof, and all of the special grounds except two, and the court granted a new trial solely on those two grounds after all of the other grounds had been abandoned by the movant, and where it further appears that neither of those grounds, nor both combined, authorized the first grant of a new trial?”
The well-settled rule enunciated by the Supreme Court in numerous cases.predicated on the Civil Code, § 6204, is: “The first grant of a new trial, though predicated exclusively on special legal grounds, will not be disturbed by this court, unless it affirmatively appears that the verdict complained of.was absolutely demanded. Weinkle v. Railroad Co., 107 Ga. 367; Watson v. Equitable Mortgage Co., 112 Ga. 253.” Harvey v. Bowles, 112 Ga. 363 (37 S. E. 363); McCain v. College Park, 112 Ga. 701 (37 S. E. 971); Cox v. Grady, 132 Ga. 368 (64 S. E. 262).
The fact that the movant for a new trial abandoned the general grounds thereof, to the effect that the verdict is contrary to evidence and without evidence to support it, that it is decidedly and strongly against the weight of the evidence and is contrary to law and the principles of justice and equity, does not make it affirmatively appear that the verdict was absolutely demanded under the law and evidence.
Accordingly the question certified to this court by the Court of Appeals is answered in the affirmative.

All the Justices concur.